 481307 NLRB No. 80NATIONAL AUTOMATIC SPRINKLERS1In her Motion for Summary Judgment, counsel for the GeneralCounsel avers that on November 14, 1990, counsel for the Respond-
ent formally withdrew from the case and requested ``that all future
correspondence and other mailings regarding this matter be directed
to Mr. John Keating.'' The compliance specification was served by
certified mail on Keating and on Neil Landerman who the General
Counsel believes is a partial owner of the Respondent. A copy of
the specification was served by regular mail on the Respondent at
its last known address. This letter was returned by the United States
Postal Service marked ``FOE'' (forwarding orders expired).Counsel for the General Counsel sent her letter of March 12 toKeating, Landerman, and to the Respondent at its last known ad-
dress. The Respondent's copy was returned marked ``FOE.'' Keating
telephoned counsel for the General Counsel advising that he was an
investor in the Respondent and did not intend to file an answer.
Keating thereafter confirmed that conversation in a letter to counsel
for the General Counsel in which he further stated that he had no
records of the business nor was he ``ever involved in the daily oper-
ations of this Corporation.''Under the Board's Rules service of the various papers of theBoard, such as the compliance specification here, the complaint is
accomplished by deposit in the mail to the last known address of
a respondent. This was done here and the Respondent's failure to
provide for receiving appropriate service cannot serve to defeat the
purposes of the Act. See, e.g., Michigan Expediting Service, 282NLRB 210 fn. 6 (1986). Accordingly, in the circumstances here, we
find that the compliance specification was served on Respondent.National Automatic Sprinklers, Inc. and RoadSprinklers, Fitters Union Local No. 669, United
Association of Journeymen and Apprentices of
the Plumbing and Pipefitting Industry of the
United States and Canada, AFL±CIO. Cases17±CA±14651 and 17±CA±14723May 8, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn November 6, 1990, the National Labor RelationsBoard adopted the decision and Order of an adminis-
trative law judge, inter alia, ordering National Auto-
matic Sprinklers, Inc. to make whole employees John
Bateman, Richard Bateman, Billy Good, Charles Nel-
son, the Union, and the various Funds provided for in
the collective-bargaining agreement for their losses re-sulting from Respondent's failure to honor the terms of
that agreement. The Board's Order was enforced in
full by the United States Court of Appeals for the
Tenth Circuit on September 30, 1991.A controversy having arisen over the amounts duethe employees, the Union, and the Funds under the
Board's Order, the Regional Director for Region 17
issued a compliance specification and notice of hearing
alleging the amounts due under the Board's Order, and
notifying the Respondent that it should file a timely
answer complying with the Board's Rules and Regula-
tions. Although properly served with a copy of the
compliance specification, the Respondent has failed to
file an answer.By letter dated March 12, 1992, counsel for theGeneral Counsel advised the Respondent that no an-
swer to the compliance specification had been received
and that unless an appropriate answer was filed by
March 27, 1992, summary judgment would be sought.
The Respondent filed no answer.1On April 6, 1992, the General Counsel filed with theBoard a Motion to Transfer Proceeding to the Board
and for Summary Judgment, with exhibits attached. On
April 7, 1992, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent again filed no response. The allegations in
the motion and in the compliance specification are
therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the General Counsel's Motion for Summary
Judgment. Accordingly, we conclude that the net back-
pay due the discriminatees is as stated in the compli-
ance specification and we will order payment by the
Respondent to the discriminatees.ORDERThe National Labor Relations Board orders that theRespondent, National Automatic Sprinklers, Inc., Okla-
homa City, Oklahoma, its officers, agents, successors,
and assigns, shall make whole the individuals, the
Union, and the Funds named below, by paying them
the amounts following their names, with interest to be
computed in the manner prescribed in New Horizons 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
for the Retarded, 283 NLRB 1173 (1987), minus taxwithholdings required by Federal and state laws.Richard Bateman$18,609.39
John Bateman17,443.80

Charles Nelson11,458.19

Billy Good6,693.43
National Automatic SprinklerIndustry Welfare Fund8,503.20
National Automatic SprinklerIndustry Pension Fund6,195.80
NASIÐLocal 669 IndustryEducation Fund363.20
Union Dues1,549.19
